                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARDELL KENNEDY,                           :
    Plaintiff,                            :
                                          :
        v.                                :      CIVIL ACTION NO. 19-CV-1076
                                          :
CITY OF PHILADELPHIA, et al.,             :
     Defendants.                          :

                                         ORDER

        AND NOW, this 16th day of April, 2019, upon consideration of Plaintiff Ardell

Kennedy’s Motion to Proceed In Forma Pauperis (ECF No. 1), his Response to the

Court’s Order entered on March 20, 2019 (ECF No. 6), Prisoner Trust Fund Account

Statement (ECF No. 7), and his pro se Complaint (ECF No. 2), it is ORDERED that:

        1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.    Ardell Kennedy, #DQ2357, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court hereby directs the Warden or other appropriate official of Kintock

Community Corrections Center to assess an initial filing fee of 20% of the greater of (a)

the average monthly deposits to Kennedy’s inmate account; or (b) the average monthly

balance in Kennedy’s inmate account for the six-month period immediately preceding

the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the

amount in Kennedy’s inmate trust fund account exceeds $10.00, the Warden or other
appropriate official shall forward payments to the Clerk of Court equaling 20% of the

preceding month’s income credited to Kennedy’s inmate account until the fees are paid.

Each payment shall reference the docket number for this case.

       3.     The Clerk of Court is directed to SEND a copy of this order to the Warden

or other appropriate official of Kintock Community Corrections Center.

       4.     The Complaint is DEEMED filed.

       5.     The Complaint is DISMISSED for the reasons discussed in the Court’s

Memorandum.

       6.     Kennedy is given leave to file an amended complaint within thirty (30)

days of the Date of this Order in the event that he can state plausible claims that cure

the defects noted in the Court’s Memorandum. He may not reassert any claim that the

Court has dismissed with prejudice. Any amended complaint shall be a complete

document that identifies all of the defendants in the caption in addition to the body and

shall describe in detail the basis for Kennedy’s claims against each defendant. Upon

the filing of an amended complaint, the Clerk of Court shall not make service until so

ORDERED by the Court.

       7.     The Clerk of Court is DIRECTED to provide Kennedy with a blank copy

of this Court’s current form complaint for a plaintiff filing a prisoner civil rights action.

Kennedy may use this form to file his amended complaint.

       8.     If Kennedy fails to file an amended complaint, his case may be dismissed

for failure to prosecute without further notice.

                                           BY THE COURT:

                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.

                                              2
